DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2022 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 4/4/22, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Election/Restrictions
This application is in condition for allowance except for the presence of claims 1 and 3-7 directed to an invention non-elected without traverse.  Accordingly, claims 1 and 3-7 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Lana Kuchinski on 6/14/22.
The application has been amended as follows:

24. (Currently Amended) A method of manufacturing a roofing system, the method comprising: 
coating a plurality of aluminum silicate granules with a hybrid coating, wherein the hybrid coating comprises: 
a copolymer comprising a cationic fluorinated (meth)acrylic copolymer, wherein the cationic fluorinated (meth)acrylic copolymer reduces absorption of asphaltic chemical by the aluminum silicate granules; and 
a siloxane-based or silane-based compound, wherein the siloxane-based or silane-based compound: 
is 60 wt.% or more of the coating; and 
comprises at least one of polydimethylsiloxane or organosiloxane,
wherein the hybrid coating, when coated onto an uncoated aluminum silicate granule, comprises from 0.001% to 3.0% by weight of the uncoated aluminum silicate granule; 
drying the coating on the plurality of aluminum silicate granules to form a plurality of coated granules; and 
affixing the plurality of coated granules to a waterproof layer, 
wherein: 

the plurality of aluminum silicate granules has a particle size in a range from 0.2 mm to 2.4 mm, 
and the plurality of aluminum silicate granules has a 65% or greater reflectivity.

Allowable Subject Matter
Claims 10-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 10 and 24, Because the closest prior art of record, Sexauer et al (US 20150259922 A1) in view of Ornstein (US 6,113,978 A), would have failed to suggest or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a method of manufacturing a roofing system wherein a plurality of aluminum silicate granules are coated with a mixture or hybrid coating comprising a siloxane-based or silane-based compound that is 60 wt.% or more of the coating and a copolymer comprising a cationic fluorinated (meth)acrylic copolymer ; wherein the recited coating exhibits unexpected and superior results for preventing degradation to the coated granule. As explained at paragraph [0058] of the instant specification, the results show that the coating is more effective in repelling water and/or oil than even adding together the individual results of using each coating separately. Because a synergistic effect demonstrating that an effect of a claimed combination is greater than the sum of each of the effects taken separately is evidence of nonobviousness, these results are evidence of the nonobviousness of the claimed coated granules (See MPEP § 716.02(A)(1)). 
Regarding claims 11-23, these claims directly or indirectly depend upon claim 10.
Regarding claims 25-26, these claims directly or indirectly depend upon claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783